Exhibit FINISH LINE REPORTS THIRD QUARTER RESULTS INDIANAPOLIS – January 6, 2009— The Finish Line, Inc. (the “Company”) (NASDAQ:FINL) announced results for the third quarter ended November 29, 2008. THIRD QUARTER RESULTS: For the thirteen weeks ended November 29, 2008 (“third quarter” or “Q3”), consolidated net sales decreased 4.4% to $256.9 million compared to $268.7 million for the thirteen weeks ended December 1, 2007 (“Q3 LY”).Consolidated comparable store net sales decreased 3.6% for Q3 compared to the same period a year ago.By concept, Finish Line comparable store net sales decreased 3.3% and Man Alive comparable store net sales decreased 6.8%. For the third quarter, the Company reported a loss from continuing operations of $8.8 million, or $0.16 per diluted share, compared to a loss from continuing operations of $13.8 million, or $0.29 per diluted share, for Q3 LY. For Q3 LY, the non-GAAP loss from continuing operations per diluted share was $0.17.The non-GAAP loss from continuing operations excludes $0.12 per diluted share for expenses incurred in connection with the terminated merger with Genesco Inc. A reconciliation of loss from continuing operations per diluted share on a GAAP basis to loss from continuing operations per diluted share excluding these expenses, a non-GAAP financial measure, is found in the table at the end of the release. Diluted weighted average shares outstanding were 53.9 million for Q3, a 14.2% increase versus 47.2 million for Q3 LY, which reflects the 6.5 million shares issued March 7, 2008 in connection with the previously announced settlement related to the terminated merger. Merchandise inventories on a consolidated basis were $293.2 million at November 29, 2008 compared to $338.7 million at December 1, 2007.Consolidated merchandise inventories at November 29, 2008 decreased 12% per square foot compared to December 1, 2007.By concept, Finish Line inventories decreased 12% and Man Alive inventories decreased 5% compared to one year ago. Glenn S.
